ON PETITION FOR REHEARING GRANTED
McCORD, Acting Chief Judge.
The petition for rehearing of respondents, Career Service Commission, the State Personnel Director and the Division of Personnel, Department of Administration, calls our attention to certain statutes and a rule of the Department of Administration which they contend authorizes the State Personnel Director to issue subpoenas for witnesses in connection with appeals of employees before the Career Service Commission. Upon reconsideration we agree. Section 110.081, Florida Statutes, empowers both the Department of Administration and the Career Service Commission “to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation of personnel practices or hearing authorized by this chapter.” The chapter covers the operation of the State Career Service System. Section 110.022, Florida Statutes, empowers the Department of Administration, through the Division of Personnel to adopt rules and regulations providing for appeals of employees in the Career Service. In addition, § 110.061(2) (a), Florida Statutes, provides in pertinent part as follows:
“Suspensions, dismissals, reductions in pay, demotions, layoffs and transfers.— * * * (2) (a) The department shall establish rules and procedures for the suspension, reduction in pay, transfer, layoff, demotion and dismissal of employees in the career service for cause and for the investigation and hearing of appeals by the career service commission on such actions.” (Emphasis supplied.)
Pursuant to the foregoing statutory authority, the Department of Administration adopted its Rule 22A-10.05 D. 6., Florida Administrative Code, which provides in pertinent part as follows :
“D. Upon receipt of an appeal from an employee the State Personnel Director shall: * * * 6. At the request of the Career Service Commission, subpoena witnesses and compel the production of books and papers pertinent to the appeal. . . "
We recede from that portion of our foregoing opinion which rules that the State Personnel Director does not have authority to issue subpoenas to witnesses for the Career Service Commission.
MILLS and SMITH, JJ., concur.